DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/09/2021, regarding the objections to the claims, have been fully considered but they are not persuasive.  The informalities are still present in Line 3 of Claim 1 and Line 4 of Claim 8, and an indefiniteness is still present in Line 1 of Claim 9.
Applicant’s arguments, see Pages 7-8 of the response, filed 03/09/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claims 1 and 8.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
“gradually going a radially outer side” in Claims 1 and 8 should be clarified.
“is closer” in the last line of Claim 1 and the fourth-to-last line of Claim 8 should read “gets closer” or another phrase that discloses that the curvature decreases gradually in cross-sections that get closer and closer to the trailing edge.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 disclose the limitation that the curvature of the concave curved surface “becomes large at an intermediate portion of an imaginary line”.  It is unclear what is meant by the recess of the curvature “becom[ing] large”.  Does the curvature have a maximum/minimum radius of curvature at the intermediate point?  The claims should be amended to clarify what is meant by the recess of the curvature “becom[ing] large”.
The term "large" in Claims 1 and 8 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by reciting that the recess of the curvature is “large”.
Claims 1 and 8 also disclose the limitation “an intermediate portion of an imaginary line”.  It is unclear what is meant by the imaginary line having an intermediate portion, since the specification and drawings only appear to show an intermediate portion (27m) of the surface of the blade, not of the imaginary line.  Is the intermediate portion of the line the point on the line that lines up with the intermediate portion (27m) of the surface?  The limitation should be amended to state clearly what is meant by “an intermediate portion of an imaginary line”. 
Claim 3 discloses the limitations “a base portion”, “a tip portion”, and “an imaginary line”.  However, Claim 3 depends upon Claim 1, and Claim 1 already discloses a base portion, tip portion, and imaginary line.  It is unclear why these limitations were changed from reciting “the” to “a”.
For the purposes of compact prosecution, each of the limitations above with be treated as having “the” instead of “a”.
Claim 9 discloses the limitation “a gas” in Line 1.  However, Claim 9 depends upon Claim 8, and Claim 8 already discloses a gas.  It is unclear whether the gas in Claim 9 is the same as or different from the gas disclosed in Claim 8.
For the purposes of compact prosecution, “a gas” is being treated as reciting “the gas”. 
Claims 2, 5-7, and 10-11 are rejected due to their dependence upon rejected independent Claims 1 and 8.
Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an impeller comprising a plurality of blades provided on a disk, the 
Claims 2-3, 5-7, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745